DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 October 2020 has been entered.
 
Status of the Claims
The amendment received on 02 October 2020 is acknowledged and entered.  
No new claims have been added.  
Claims 1-18 are currently pending. 
 
			Response to Amendments and Arguments
Applicant's arguments filed 04 March 2020 have been fully considered but they are not persuasive.
Applicant argues (in REMARKS, pages 5-6) that Claims 1-7, 10-11, and 14-18 were subject to a seven-way obviousness rejection… Claim 8 was subject to an eight-way obviousness rejection…  Claim 9 was subject to an eight-way obviousness rejection… Claims 12 and 13 were subject to a five-way obviousness rejection… Applicant respectfully contends that the combination of references is both inappropriate and insufficient to support the 35 U.S.C. § 103(a) rejection of the present claims because the cited references fail teach or suggest each element recited in the claims.
Claims 1-7, 10-11, and 14-18 are currently being rejected under 35 U.S.C. 103(a) as being unpatentable over Hendrickson (US PG Pub. 2014/0025540), in view of Manno (US PG Pub. 2004/0181454) in further view of Ravenel et al. (US PG Pub. 20100042506 A1) further in view of Granucci et al. (US PG Pub. 2008/0071587), in view of Lutnick et al. (US PG Pub.  2008/0215382) and McEvoy (US PG Pub. Pub. No. 2005/0114167) as Ravenel et al. has been added and McNally and Long has been removed.  Further, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant argues (in REMARKS, pages 6-8) that Applicant respectfully submits, without conceding that the references teach any other claim elements, that the cited references Hendrickson and Manno, taken alone or in combination, fail to teach or suggest the above noted claim elements… The Examiner agrees that Hendrickson in view of Manno fails to teach the limitation that “the POS application communicates with the website application to perform two-way synchronization in real time to harmonize the website database layer and the POS database layer using internet protocols”…  The Examiner asserts that McNally et al. at col. 3, lines 27-35; col. 5, lines 3-15; col. 12, lines 38-59, col. 2, lines 17-31, and the abstract disclose the presently claimed limitation that “the POS application communicates with the website application to perform two-way synchronization in real time to harmonize the website database layer and the POS database layer using internet protocols”. Applicant disagrees. McNally relates not to a POS device but a synchronous information management and communications system and method which incorporates menu generation for creation of menus to be used with wireless remote handheld computer and PDA devices, the internet or other application. In the portions of McNally cited by the Examiner, McNally merely discloses a desktop software application that can download a menu configuration onto, e.g., a handheld device or Web page and interface with standard point of sale ("POS”) systems to enable automatic database 
 	In response to Applicant’s arguments, the Examiner respectfully notes that McNally is longer cited as prior art; and the Examiner has introduced Ravenel et al. which discloses the Digital Media Management Appliance (DMMA) allows POS servers to be used interchangeably and allows for easier software updates related to the management of digital displays and network ordering devices driven by POS server data. The DMMA may include a synchronization service which allows for real time POS system data to be used to maintain and update digital media within the store. For example, the synchronization service may be configured to monitor inventory data in a POS system and remove menu items and/or item promotions from the digital media in the QSR if a particular item is no longer available ([0027].  Ravenel et al. further discloses in FIG. 1, [110] and [124] (two separate databases) the DMMA and POS.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hendrickson et al. in view of Manno to include the synchronization of databases in real time as taught by Ravenel et al. to provide cost effective and timely Quick Service Restaurant (QSR) menu management services that connects each customer display device and simultaneously integrates with the POS system to ensure accurate and timely data (Ravenel et al.: [0061]).  
Applicant argues (in REMARKS, pages 8-9) that the present claims are directed to a Point-Of-Sale (POS) system that handles checkout and also handles reservations. The disclosed systems can be used, e.g., by single stores or small chains (“mom-and-pop” establishments) to provide checkout, handle reservations, handle stock data, and synchronize with a web-server. Hendrickson does not disclose Point-Of-Sale systems, as recited in claim 1 of the present application, but rather merely mentions that his disclosed system is point-of-
In response to Applicant’s arguments, the Examiner respectfully notes that Ravenel et al. which discloses the Digital Media Management Appliance (DMMA) allows POS servers to be used interchangeably and allows for easier software updates related to the management of digital displays and network ordering devices driven by POS server data. The DMMA may include a synchronization service which allows for real time POS system data to be used to maintain and update digital media within the store. For example, the synchronization service may be configured to monitor inventory data in a POS system and remove menu items promotions from the digital media in the QSR if a particular item is no longer available ([0027].  Ravenel et al. further discloses in FIG. 1, [110] and [124] (two separate databases) the DMMA and POS.  
Applicant argues (in REMARKS, page 9) that further, cited paragraphs [0022],[0025],[0029], [0020],[0046],[0049], and [0020], [0029] of Manno merely recite the WPOS system is web-based, such that management can set up terminals anywhere in the world and have real-time access to the store's database, and the WPOS employs an in-store web server, and a database connected with the server that allows each client (i.e., each remote POS station) to connect to it. FIG. 1 and paragraphs [0041]-[0042] of Manno merely indicate that the WPOS (including the local database 30 resident at the store location) is associated with each of the store servers 12. Paragraph [0052] of Manno as cited by the Examiner merely recites off-site customer access to information in the WPOS system. Accordingly, even assuming, a point not conceded, that Manno’s database connected with the server teaches the “website database layer,” nowhere in Manno is there any teaching of the other database, “the POS database layer,” nor any teaching of “two-way synchronization in real time to harmonize the website database layer and the POS database layer.” Accordingly, Manno fails to remedy the deficiencies of Hendrickson to teach “the POS application communicates with the website application to perform two-way synchronization in real time to harmonize the website database layer and the POS database layer using internet protocols” as claimed.
In response to Applicant’s arguments, the Examiner respectfully notes again that Ravenel et al. which discloses the Digital Media Management Appliance (DMMA) allows POS servers to be used interchangeably and allows for easier software updates related to the management of digital displays and network ordering devices driven by POS server data. The DMMA may include a synchronization service which allows for real time POS system data to be used to maintain and update digital media within the store. For example, the synchronization service may be configured to monitor inventory data in a POS system and promotions from the digital media in the QSR if a particular item is no longer available ([0027].  Ravenel et al. further discloses in FIG. 1, [110] and [124] (two separate databases) the DMMA and POS.  
Applicant argues (in REMARKS, pages 9-10) that the Examiner admits that Hendrickson et al. in view of Manno and McNally does not disclose performing two-way synchronization, but asserts that the same is shown in Long et al. However, Applicant asserts that not only does the invention of claim 1 require two-way synchronization, but it requires two-way synchronization in the context of the claim element in which that term appears. That is, the claim requires that “the POS application communicates with the website application to perform two-way synchronization in real time to harmonize the website database layer and the POS database layer using internet protocols”. This is not taught or suggested by Long et al., either alone or in combination with any of the other five references cited.
In response to Applicant’s arguments, the Examiner respectfully notes again that Ravenel et al. which discloses the Digital Media Management Appliance (DMMA) allows POS servers to be used interchangeably and allows for easier software updates related to the management of digital displays and network ordering devices driven by POS server data. The DMMA may include a synchronization service which allows for real time POS system data to be used to maintain and update digital media within the store. For example, the synchronization service may be configured to monitor inventory data in a POS system and remove menu items and/or item promotions from the digital media in the QSR if a particular item is no longer available ([0027].  Ravenel et al. further discloses in FIG. 1, [110] and [124] (two separate databases) the DMMA and POS.  
Applicant argues (in REMARKS, page 10) that accordingly, none of Hendrickson, Manno, McNally or Long et al. teaches or suggests the above noted element as claimed, and their combination would fail to achieve the claimed invention.  Hendrickson cannot be combined with the remaining five references cited against claim 1 to show obviousness of claim 1. It would . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues (in REMARKS, page 11) that, as discussed above, none of Hendrickson, Manno, McNally or Long et al. teach or suggest two database layers: “a POS database layer” of the POS device and “a website database layer” of the web application. Further, there is no motivation to piece different systems of the cited references together to make the combined system work together to achieve “the POS application communicates with the website application to perform two-way synchronization in real time to harmonize the website database layer and the POS database layer using internet protocols” as claimed.  The only teaching of the system as claimed is that present in applicant’s specification. See, for example, FIGs 1 and 2 and paragraphs [0014]-[0015] and [0024]-[0030]. In the cited section of the specification, it is discussed that the system includes a POS device 10 communicating 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues (in REMARKS, page 11) that moreover, there is no teaching in any of the references as to how each piecemeal portion of the references would need to be modified to function as an integrated whole as is presently claimed. Accordingly, Hendrickson, Manno, McNally, McEvoy, Granucci or Long et al., taken alone or in combination, fail to explicitly or inherently disclose, teach or reasonably suggest the above noted elements as claimed in independent claim 1, nor is there adequate support in the references themselves to even make the alleged combination.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hendrickson et al. to include Manno’s WPOS integrated retail office suite for communication and collaboration to include Ravenel et al.’s  DMMA with a synchronization service for real time POS system data used to maintain and update digital media within a store, to include Granucci et al.’s disclose customer management for loyalty programs, and Lutnick et al.’s POS device comprising shopping cart and payment processing.  Therefore, the Examiner is not persuaded by Applicant’s argument.
Applicant argues (in REMARKS, page 11) that references Mueller, McLaughlin, Lutnick, and Gavriline and were cited to teach elements of dependent claims. Without conceding the correctness of these citations, nowhere in Mueller, McLaughlin, Lutnick, or Gavriline is there any teaching or suggestion of the above noted elements as claimed in independent claim 1. Independent claim 1 is thus patentably distinct from the cited references.  Dependent claims are allowable by virtue of their dependency on allowable base claims. Thus, claims 2-18 should likewise be allowable.
	In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-11, and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hendrickson (US PG Pub. 2014/0025540), in view of Manno (US PG Pub. 2004/0181454) in further view of Ravenel et al. (US PG Pub. 20100042506 A1) further in view of Granucci et al. (US PG Pub. 2008/0071587), in view of Lutnick et al. (US PG Pub.  2008/0215382) and McEvoy (US PG Pub. Pub. No. 2005/0114167).  
As per claim 1, Hendrickson discloses a web integrated Point-Of-Sale (POS) reservation system, comprising: 	a POS device hosting a POS application ([0024],[0027],[0107], abstract), the POS application comprising logic for handling checkout, including receiving payment from a customer at a point of sale ([0092]), and logic for handling reservations for service at the point of sale ([0024]), pickup/delivery data ([0029]), gift card data ([0023]), loyalty points data (0064), customer information ([0035]), data regarding available times for reservation ([0082]), data regarding loyalty point information for a customer ([0064]), data regarding pending food purchase orders ([0024]), 	a web server hosting a website application, the website application comprising a website database layer ([0024]), and 	wherein the web server hosts a publicly accessible website [0024] and the website application processes data inputs in the website into the website database layer ([0029] and [0031]-[0032]).
 	Hendrickson does not disclose, however, Manno discloses a POS database layer ([0022],[0025],[0029]), the POS database layer comprising order data ([0020],[0046],[0049]), item stock data ([0020],[0029]), and e-commerce data ([0026],[0029],[0046]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hendrickson et al. to include an integrated retail office suite as taught by Manno for communication and collaboration (Manno, [0031]).
 	Hendrickson in view of Manno does not explicitly disclose wherein the POS application communicates with the website application to perform two-way synchronization in real time to harmonize the website database layer and the POS database layer using internet protocols.
    	Ravenel et al. discloses the Digital Media Management Appliance (DMMA) allows POS servers to be used interchangeably and allows for easier software updates related to the management of digital displays and network ordering devices driven by POS server data. The DMMA may include a synchronization service which allows for real time POS system data to be used to maintain and update digital media within the store. For example, the synchronization service may be configured to monitor inventory data in a POS system and remove menu items and/or item promotions from the digital media in the QSR if a particular item is no longer available ([0027].  Ravenel et al. further discloses in FIG. 1, [110] and [124] (two separate databases) the DMMA and POS.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hendrickson et al. in view of Manno to include the synchronization of databases in real time as taught by Ravenel et al. to provide cost effective and timely Quick Service Restaurant (QSR) menu management services that connects each customer display device and simultaneously integrates with the POS system to ensure accurate and timely data (Ravenel et al.: [0061]).  
 	Hendrickson in view of Manno, and Ravenel et al. does not explicitly disclose gift card issuing and reloading, and customer management for loyalty programs.
Granucci et al. disclose a business layer for gift card issuing and reloading and customer management for loyalty programs ([0054]-[0057]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hendrickson, Manno, and Ravenel et al. such that it comprise a business layer for gift card issuing and reloading and customer management for loyalty programs as taught by Granucci et al. since the claimed invention is merely the combination of old elements, and in the combination 
	Hendrickson discloses wherein the POS device comprises a business layer configured for listing items for a customer's order ([0026]), receiving reservation requests from customers ([0024]), processing of reservations by customers for service at the point of sale ([0129]), and payment processing ([0129]), and pickup/delivery ([0029])
Hendrickson in view of Manno, Ravenel et al. and Granucci et al. does not explicitly disclose, however, Lutnick et al. discloses wherein the POS device comprises a business layer configured for shopping cart and payment processing (0113]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hendrickson, Manno, and Ravenel et al. such that it comprise a business layer for gift card issuing and reloading and customer management for loyalty programs as taught by Granucci et al. and for conducting shopping cart payment processing as taught by Lutnick et al. since the claimed invention is merely the combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that they results of the combination were predictable.
Hendrickson further discloses wherein the website application is configured such that a customer who has created an account and logged in to the website ([0027]), but do not explicitly disclose that the system is configured such that a customer who has created an account and logged in to the website is given additional benefits for placing a reservation, the additional benefits comprising loyalty points or a prioritized reservation
 	McEvoy discloses a reservation system that is configured such that a customer who has registered as a user of the system can earn loyalty points, and that these loyalty points may be used for expedited or preferential reservations ([0038]).  Therefore, it would have been obvious Hendrickson, in view of Manno, Ravenel et al., Granucci et al. and Lutnick et al.   such that a customer who has created an account and logged into the website be given additional benefits including loyalty points or prioritized reservations as taught by McEvoy for the benefit of incentivizing registration that would allow the system to easily determine whether a user's information is already in the website database.

As per claim 2, Hendrickson in view of Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy disclose a POS reservation system of claim 1.  Hendrickson further disclose the data inputs in the website comprise a customer's information and a reservation request (abstract).

As per claim 3, Hendrickson in view of Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy disclose a POS reservation system of claim 1.  Hendrickson further disclose the POS database layer comprises data regarding available times for reservation ([0082]).

As per claim 4, Hendrickson in view of Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy discloses a POS reservation system of claim 1. Hendrickson further discloses the website is based on a control and user interface in the website application ([0034],[0089]).
As per claim 5, Hendrickson in view of Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy discloses a POS reservation system of claim 1. Hendrickson further discloses the POS device comprises a reservation system ([0024]). 
 
As per claim 6, Hendrickson in view of Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy discloses whether the POS device of claim 5.  Hendrickson further discloses 
As per claim 7, Hendrickson in view of Manno, Ravenel et al., Long et al., Granucci et al., Lutnick et al. and McEvoy disclose a POS reservation system of claim 5.  Hendrickson does not further disclose that the POS device comprises an indicia reader for taking credit or debit payments from a customer.
 	Manno discloses a reader for credit card payments ([0008],[0047],[0058]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the POS device as taught by Hendrickson, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy to include an indicia reader for taking credit or debit payments from a customer as taught by Manno in order to provide convenience of payment since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Hendrickson, Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy disclose the POS reservation system of claim 1.  Hendrickson further discloses wherein the POS database layer is configured to additionally store inventory data ([0026],[0036]), pickup/delivery data ([0029]), gift card data ([0023], credits added to giftees account), loyalty points data, and customer information ([0035]; abstract). 
 	Hendrickson does not explicitly disclose that the POS database layer is configured to additionally store loyalty points data.  	Granucci et al. disclose a reservation system wherein the database is configured to store  loyalty points data ([0021] and [0054]-[0056]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time ofthe invention to modify the system of Hendrickson, Manno, Ravenel et al., Lutnick et al. and McEvoy and Long such that the database layer be configured to store loyalty points data as taught by Granucci et al. since the claimed invention is merely the combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that they results of the combination were predictable.
As per claim 11, Hendrickson in view of Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy discloses the POS reservation system of claim 1. Hendrickson further discloses a business layer for conducting inventory management ([0026],[0036]), listing items for a customer's order ([0026] what the customer ordered is stored), reservation and payment processing ([0129]), and pickup/delivery ([0029]).  
 	Hendrickson in view of Manno and Ravenel et al. does not explicitly disclose a business layer for shopping cart and payment processing, gift card issuing and reloading, and customer management for loyalty programs. 
   	Granucci et al. disclose a reservation system comprising a business layer for gift card issuing and reloading and customer management for loyalty programs ([0054]-[0057]). 	Lutnick et al. disclose a reservation system comprising a business layer for listing items for conducting shopping cart payment processing ([0113]). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hendrickson,  Manno, Ravenel et al., and McEvoy such that it comprise a business layer for gift card issuing and reloading and customer management for loyalty programs as taught by Granucci et al. and for conducting shopping cart payment processing as taught by Lutnick et al. since the claimed invention is merely the combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that they results of the combination were 
As per claims 14-16, Hendrickson in view of Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy discloses the POS system of claim 1.  Hendrickson further discloses that the web-based reservation system must determine whether the user's information is already in the website database ([0027]), but do not explicitly disclose that the system is configured such that a customer who has created an account and logged in to the website is given additional benefits including loyalty points or prioritized reservations. 	McEvoy discloses a reservation system that is configured such that a customer who has registered as a user of the system can earn loyalty points, and that these loyalty points may be used for expedited or preferential reservations ([0038]). 
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the reservation system of Hendrickson, in view of Manno, Ravenel et al., Granucci et al., and Lutnick et al. such that a customer who has created an account and logged into the website be given additional benefits including loyalty points or prioritized reservations as taught by McEvoy for the benefit of incentivizing registration that would allow the system to easily determine whether a user's information is already in the website database.

As per claim 17, Hendrickson in view of Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy discloses the POS system of claim 1.  Hendrickson further discloses that the website application is configured to provide a customer with an option to pre-pay for a meal when placing a reservation ([0040], prepay for food at the event).

As per claim 18, Hendrickson in view of Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy disclose a POS reservation system of claim 1.  Hendrickson further disclose the web server and the POS device are each configured to distinguish between data that .

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hendrickson (US PG Pub. 2014/0025540), in view of Manno (US PG Pub. 2004/0181454) in further view of Ravenel et al. (US PG Pub. 20100042506 A1) further in view of Granucci et al. (US PG Pub. 2008/0071587), in view of Lutnick et al. (US PG Pub.  2008/0215382) and McEvoy (US PG Pub. Pub. No. 2005/0114167) as applied to claim 6 above, and further in view of von Mueller et al. (US PG Pub. 2006/0049256). 
As per claim 8, Hendrickson, Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy discloses the POS system of claim 1. Hendrickson does not further disclose that a wireless handheld device is configured to process credit cards and other payment cards. 	von Mueller et al. disclose that portable computing devices that are used to read and process credit cards and other payment cards are known in the art ([006]-[007]). 
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hendrickson, Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy to comprise a wireless handheld device configured to process credit cards and other payment cards as taught by von Mueller et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hendrickson (US PG Pub. 2014/0025540), in view of Manno (US PG Pub. 2004/0181454) in further view of Ravenel et al. (US PG Pub. 20100042506 A1) further in view of Granucci et al. (US PG Pub. Lutnick et al. (US PG Pub.  2008/0215382) and McEvoy (US PG Pub. Pub. No. 2005/0114167) as applied to claim 1 above, and further in view of McLaughlin et al. (US PG Pub. 2012/0191522). 
As per claim 9, Hendrickson, Manno, Ravenel et al., Lutnick et al. and McEvoy discloses the POS system of claim 1. Hendrickson does not further disclose a POS reservation system and teach that the synchronization interval may vary according to business requirements and preferences to minimize the potential for conflicts.
 	McLaughlin et al. discloses in one embodiment, when the network connection to the central servers (120) is not available, or temporarily interrupted, the POS terminal (420) is to continue run in a stand-alone mode to process orders in the queue and new orders placed directly on the POS terminal (420), and synchronize with the central servers (120) when the 
network connection to the central servers (120) is re-established ([0027]); and in one embodiment, when a POS terminal (420) is in offline mode, transactions are stored locally on storage accessible to the POS terminal (420) and synchronized with the central servers (120) when the POS terminal (420) goes back online [0060] and when the POS terminal (420) returns to online mode (e.g. when a lost Internet connection is restored) the POS terminal (420) synchronizes with the central servers (120) ([0061]). 
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hendrickson, Manno, Ravenel et al., Lutnick et al. and McEvoy to synchronize data as taught by McLaughlin et al. with the motivation of minimizing the potential for conflicts while taking into consideration business requirements.
 	Hendrickson does not explicitly disclose that the system is configured to synchronize portions of data in real time and other portions of data in non-real time. 	Lutnick et al. teaches a reservation system wherein the schedule of available tables may be updated in real-time and menu information is updated in non-real time ([0100] and [0103]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the Hendrickson, Manno, Ravenel et al., Granucci et al., and McEvoy to include synchronizing portions of data in real time and other portions of data in non-real time as taught by Lutnick et al. with the motivation of minimizing the potential for conflicts while taking into consideration business requirements. 

Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hendrickson (US PG Pub. 2014/0025540), in view of Manno (US PG Pub. 2004/0181454) in further view of Ravenel et al. (US PG Pub. 20100042506 A1) further in view of Granucci et al. (US PG Pub. 2008/0071587), in view of Lutnick et al. (US PG Pub.  2008/0215382) and McEvoy (US PG Pub. Pub. No. 2005/0114167) as applied to claim 1 above, and further in view of Gavriline et al. (WO/2008141454). 
As per claims 12-13, Hendrickson in view of Manno, Ravenel et al., Granucci et al., Lutnick et al. and McEvoy discloses the POS system of claim 1.  Hendrickson further discloses the POS device and the web server communicate with through the internet ([0024]), but do not explicitly disclose that this communication is done using XML Web Service protocols or REST protocols. 	Gavriline et al. teach that using XML and REST protocols for requesting or transferring information over the internet it is well understood by those skilled in the arts related to internetworking ([0068]). Since the communication disclosed by Hendrickson must necessarily be done using web protocols and there are a finite number of identified, predictable potential solutions (i.e. types of web protocols) to the recognized need (communication over the internet) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, XML Web Service protocols or REST protocols as described by Gavriline et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled

 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F. A. N./
Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
April 12, 2021